DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a treatment tool for an endoscope, classified in A61M25/104.
II. Claim 8, drawn to a method for dilating a stenosis site, classified in A61B1/00082.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the treatment tool of group I may be used in a different process from that set forth in group II (e.g., without an endoscope) as the balloon device of group I is not constrained to being used only with an endoscope in order to have utility (it is noted that the endoscope of group I is not positively recited).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Todd Guise on August 3, 2022 a provisional election was made with traverse to prosecute the invention of group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims set forth: “…the positioning marker…”, however, claim 1 recites: “…at least one or more positioning markers….” It is therefore unclear what structural feature is being further limited by claims 3 and 4. The claims should be amended to further limit the at least one or more positioning markers as recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stapleton et al. (US 2015/0335866) in view of Wang et al. (US 2002/0120320).
Regarding claim 1, Stapleton et al. (henceforth Stapleton) discloses (Figures 1 and 14-16) a treatment tool for an endoscope (it’s considered fully capable of being used with an endoscope), comprising: a sheath (catheter tube 14); a balloon (12) provided at a distal end of the sheath, and configured to be expandable from a folded initial shape (e.g., during insertion as disclosed in ¶ [0040]; Figure 13) to an unfolded inflated shape (e.g., Figure 1); an inner shaft (guidewire 26) elongated along a longitudinal axis of the balloon, and passes through an inside of the balloon (e.g., Figures 18-20); and at least one or more positioning markers (26a, 26b) provided on the inner shaft (Figures 14-16 and 18-20) and configured to be visible through the balloon (¶ [0044] they’re used to determine the balloon position relative to the guidewire), wherein the balloon has: a proximal end-side region including a proximal end part of the balloon; a distal end-side region including a distal end part of the balloon; and a middle part that is provided between the proximal end-side region and the distal end-side region (see e.g., Figure 1), and wherein at least one of the positioning markers is positioned on the inner shaft at same a longitudinal position as the proximal end-side region (it can be seen in Figure 16 that markers are aligned along the inner shaft including a proximal end-side region; it can also be seen in Figure 20 that markers on the inner shaft are intended to align with corresponding proximal and distal markers on the balloon to locate the balloon relative to the guidewire). Stapleton does not explicitly disclose wherein when the internal pressure of the balloon is a first internal pressure value, outer diameters of the proximal end-side region and the distal end-side region are larger than an outer diameter of the middle part, and when the internal pressure of the balloon is a second internal pressure value greater than the first internal pressure value, the proximal end-side region, the distal end-side region, and the middle part are deformed to the inflated shape, and the outer diameter of the middle part is configured to be substantially the same as the outer diameters of the proximal end-side region and the distal end-side region.
Wang et al. (henceforth Wang) teaches (Figures 1 and 3) a balloon catheter (28) comprising a balloon (12) which comprises outer diameters (end regions 16) which are expanded at a first internal pressure value and which are larger than a middle part (stent mounting region 14); and when the internal pressure of the balloon is at a second internal pressure value greater than the first internal pressure value the proximal, distal, and middle sections are substantially the same diameter (Figure 3; ¶¶ [0054]-[0055] disclose the third inflation state at which only the stent mounting section expands to the configuration depicted in Figure 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the balloon catheter of Stapleton to comprise the multi-stage inflation balloon of Wang so as to provide a device for delivering a stent to a treatment site while containing it and securing it relative to the balloon during insertion and prior to inflation as taught by Wang (e.g., ¶ [0012]; Stapleton discloses the device for stent delivery in ¶¶ [0013], [0015], and [0029]).
Regarding claim 2, Stapleton further discloses a middle marker provided on the inner shaft at a position located inside the middle part, and configured to be visible through the balloon (see e.g., Figures 14-16).
Regarding claims 3 and 4, Stapleton does not explicitly disclose the claimed imager, however, it is not positively recited and the marker is considered fully capable of being viewed by any imager mounted on an instrument as claimed or in a folded state as the marking is intended to be viewed through the balloon for positioning.
Regarding claim 6, Stapleton further discloses wherein the balloon is formed of a film of a transparent material (the system is configured so that the markers are visible beneath the balloon and are therefore the balloon must necessarily be transparent at least during fluoroscopy which is considered to meet the limitation as currently set forth).
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stapleton in view of Wang, and further in view of Jendersee et al. (US 5,836,965).
Regarding claims 5 and 7, Stapleton/Wang teach the claimed invention substantially as set forth above for claim 1, but do not explicitly disclose the balloon folded to comprise a plurality of wings being wound around the inner shaft or that the outer diameters of the proximal end-side region and the distal end-side region are larger than that of the middle part in the folded state.
Jendersee et al. (henceforth Jendersee) teaches a folded balloon catheter assembly (20) for stent delivery and deployment wherein the balloon is folded (Col. 3, line 61-Col. 4, line 1) by winding wings around a central axis (e.g., the balloon in the cited combination would be wound “around” the inner shaft as the claim does not require the balloon to be engaged with the inner shaft; Figures 4 and 5) and wherein the outer diameters of the proximal and distal ends are larger than the middle part in the folded configuration (Figure 1, portions 50 and 52; Col. 7, lines 34-44 disclose the retainer portions as formed by the balloon itself prior to expansion and the balloon is disclosed as being in the folded state prior to expansion as claimed).
It would have been obvious to one of ordinary skill in the art at the time to modify the balloon catheter of Stapleton by utilizing the folded balloon of Jendersee so as to allow for a device which aids in retaining a stent on the balloon during insertion and expands uniformly during deployment to ensure proper stent placement as taught by Jendersee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783